--------------------------------------------------------------------------------

Exhibit 10.23


AMENDED AND RESTATED
 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
Agreement made this 27th day of September, 2011, by and between GEORGE R.
JENSEN, JR., an individual (“Jensen”), and USA TECHNOLOGIES, INC., a
Pennsylvania corporation (“USA”).
 
BACKGROUND
 
Jensen is the founder as well as the Chairman and Chief Executive Officer of
USA. Jensen and USA had entered into an Amended and Restated Employment And
Non-Competition Agreement dated September 24, 2009, and a First Amendment
thereto dated as of April 14, 2011. As more fully set forth herein, the parties
desire to amend, completely restate, and replace the foregoing agreements
effective on the date hereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
SECTION 1.         Employment.
 
A.           USA shall employ Jensen as Chairman and Chief Executive Officer
commencing on April 14, 2011, and continuing through June 30, 2014 (the
“Employment Period”), and Jensen hereby accepts such employment.  Unless
terminated by either party hereto upon at least 90-days notice prior to end of
the original Employment Period ending June 30, 2014, or prior to the end of any
one year extension of the Employment Period, the Employment Period shall not be
terminated and shall automatically continue in full force and effect for
consecutive one year periods.
 
 
1

--------------------------------------------------------------------------------

 
 
B.           During the Employment Period, Jensen shall devote his full time,
energy, skills, and attention to the business of USA, and shall not be engaged
or employed in any other business activity whatsoever, whether or not such
activity is pursued for gain, profit or other pecuniary advantage.  During the
Employment Period, Jensen shall perform and discharge well and faithfully such
executive management duties for USA as shall be necessary and as otherwise may
be directed by the Board of Directors of USA.
 
C.           Nothing contained in subparagraph 1.B hereof shall prohibit Jensen
from investing his personal assets in businesses which do not compete with USA,
where the form or manner of such investments will not require more than minimal
services on the part of Jensen in the operation of the affairs of the business
in which such investments are made, or in which his participation is solely that
of a passive investor; or from serving as a member of boards of directors,
boards of trustees, or other governing bodies of any organization, provided that
USA approves such activities in advance; or from participating in trade
associations, charitable, civic and any similar activities of a not-for-profit,
philanthropic or eleemosynary nature; or from attending educational events or
classes. It is understood and agreed that any such permitted activities which
shall occur during business hours shall be limited to no greater than forty
hours per year.
 
SECTION 2.         Compensation and Benefits
 
A.           In consideration of his services rendered, USA shall pay to Jensen
a base salary of $365,000 per year during the Employment Period, subject to any
withholding required by law.  Jensen’s base salary may be increased from time to
time in the discretion of the Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
B.           In addition to the base salary provided for in subparagraph A,
Jensen shall be eligible to receive such bonus or bonuses as the Board of
Directors of USA may, in their discretion, pay to Jensen from time to time based
upon his performance and/or the performance of USA.  All awards in this regard
may be made in cash or in Common Stock of USA (the “Common Stock”).
 
C.           Jensen shall be entitled to be reimbursed by USA for all reasonable
expenses reasonably incurred by Jensen in connection with his employment duties
hereunder.  Such expenses shall include, but not be limited to, all reasonable
business expenses, including travel expenses such as tolls, gasoline and
mileage.  Jensen shall reasonably document all requests for expense
reimbursements.
 
D.           On the date of the execution and delivery by each of USA and Jensen
of this Agreement, USA shall issue to Jensen 150,000 shares of Common Stock in
exchange for agreeing to substantially modify Section 14.B of his prior
employment agreement relating to excess parachute tax gross up payments. These
shares shall vest as follows: 50,000 on the date hereof; 50,000 on September 27,
2012; and 50,000 on September 27, 2013. The shares shall be issued pursuant to
USA’s 2011 Stock Incentive Plan, and shall be registered under the Securities
Act of 1933, as amended, pursuant to a Form S-8 Registration Statement.
 
Jensen acknowledges that the vesting of the shares will represent taxable income
to him and that he (and not USA) shall be responsible for the payment of any and
all income or other taxes (including any withholding or payroll tax obligations
of USA) attributable to the vesting of the shares. Not later than the business
day following the date on which any of the shares are included in the taxable
income of Jensen, Jensen shall satisfy USA’s withholding or payroll tax
obligations in connection with such shares by either (a) the delivery by Jensen
to USA of a cash payment equal to the amount of the withholding or payroll tax
obligations, or (b) the assignment and transfer by Jensen to USA of that number
of shares of Common Stock (which may consist of the vested shares issued
hereunder to Jensen or any other shares of Common Stock owned by Jensen) having
a value equal to the withholding tax obligations required to be withheld by law,
or (c) such other payment method that shall be satisfactory to USA.
 
 
3

--------------------------------------------------------------------------------

 
 
E.           During the Employment Period, USA shall obtain and pay the premiums
for, a term life insurance policy on Jensen’s life in the face amount of
$2,000,000. During the Employment Period, Jensen shall designate the beneficiary
of the policy. If Jensen shall die during the Employment Period, the proceeds of
the policy shall be paid to his designated beneficiary. Jensen agrees to
cooperate with the insurance company and USA in connection with the issuance of
the policy.  Jensen agrees that he will submit to examinations by such
practicing medical doctors selected by USA or the insurance company upon receipt
of written request from USA or the insurance company to do so.
 
F.           During the Employment Period, USA shall obtain and pay the premiums
for, a supplemental long-term disability policy covering Jensen over and above
the existing long-term group disability plan of USA. If Jensen shall become
disabled during the Employment Period, the supplemental policy would provide
Jensen with monthly payments of up to 65% of Jensen’s base salary through age
sixty-five. Jensen agrees to cooperate with the insurance company and USA in
connection with the issuance of the policy. Jensen agrees that he will submit to
examinations by such practicing medical doctors selected by USA or the insurance
company upon receipt of written request from USA or the insurance company to do
so.
 
 
4

--------------------------------------------------------------------------------

 
 
Due to Jensen’s age, if Jensen would become disabled while employed by USA, the
monthly benefit provided by the supplemental long-term disability policy is not
anticipated to provide Jensen with at least 65% of Jensen’s monthly base salary.
In such event, and subject to the next sentence, USA shall make monthly payments
to Jensen in an amount equal to the difference between 65% of his monthly base
salary and the amount of monthly benefit provided by the supplemental disability
policy and any group disability policy of USA. It is anticipated that USA’s
obligation to Jensen under the prior sentence would be approximately $2,250 per
month, and it is understood and agreed that USA’s total obligation to Jensen
under the prior sentence shall be limited to and in no event exceed $110,000.
 
Effective as of the date of this Agreement, Jensen agrees and acknowledges that
the entire amount of any and all premiums to be paid by USA for the supplemental
long-term disability policy covering Jensen shall be includible as part of
Jensen’s taxable wages from USA, and shall be subject to appropriate withholding
and payroll tax obligations.
 
G.            During the Employment Period, USA shall pay to Jensen an
automobile allowance in the amount of $17,875 per annum, payable in equal
semi-monthly installments.
 
H.           During the Employment Period, and in addition to the other benefits
provided to Jensen hereunder, Jensen shall be entitled to participate in and be
covered by all standard fringe and employee benefits made available to other
employees of USA. These current benefits include medical and dental insurance,
paid vacation and holidays, a 401(k) plan, and a long-term group disability
plan.
 
SECTION 3.         Termination. In addition to the notice of non-renewal of the
Employment Period referred to in Section 1.A hereof and as provided in Section
11.B, Jensen’s employment with USA may be terminated as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
A.           Voluntary Termination Without Good Reason. Jensen may voluntarily
terminate Jensen’s employment hereunder without Good Reason (as defined below)
at any time during the Employment Period effective as of the end of the 90-day
period beginning on the date Jensen provides USA with a signed, written notice
of Jensen’s termination; provided, in its sole discretion (i) USA may accept
such resignation effective as of an earlier date in lieu of waiting for passage
of the 90-day notice period, or (ii) during all or any part of the 90-day notice
period, USA may retain Jensen as an employee but modify, reduce or eliminate
Jensen’s duties hereunder. If Jensen voluntarily terminates Jensen’s employment
hereunder without Good Reason, USA will pay to Jensen only (i) Jensen’s annual
base salary earned through the date of termination, (ii) all bonuses earned and
vested on or before the date of termination, and (iii) any benefits or
compensation provided under the terms of any benefit plan or other provisions of
this Agreement.
 
B.           Voluntary Termination With Good Reason.
 
(i)           Jensen may voluntarily terminate Jensen’s employment hereunder
with Good Reason (as defined below) at any time during the Employment
Period,  effective as of the end of the 90-day period beginning on the date
Jensen provides USA with a signed, written notice of Jensen’s termination;
provided, in its sole discretion (A) USA may accept such resignation effective
as of an earlier date in lieu of waiting for passage of the 90-day notice
period, or (B) during all or any part of the 90-day notice period, USA may
retain Jensen as an employee but modify, reduce or eliminate Jensen’s duties
hereunder.
 
(ii)           If Jensen voluntarily terminates Jensen’s employment hereunder
with Good Reason at any time during the Employment Period, Jensen will be
entitled to receive the following compensation and benefits:
 
 
6

--------------------------------------------------------------------------------

 
 
(a) On or before the termination of Jensen’s employment, USA shall pay to Jensen
a lump sum equal to two years of his base salary at the time of the termination
date;
 
(b) all bonuses earned or vested on or before the date of termination;
 
(c) all restricted stock awards and stock options shall become immediately
vested on the date of termination;
 
(d) any benefits or compensation provided under the terms of any benefit plan or
other provisions of this Agreement; and
 
(e)  During the two year period following the date of termination,  USA shall
arrange at its cost to provide Jensen with health, life and disability benefits
substantially similar to those which Jensen is receiving immediately prior to
the date of termination. Benefits otherwise receivable by Jensen pursuant to
this subsection shall be reduced to the extent comparable benefits are actually
received by or made available to Jensen without cost during such period
following Jensen’s termination of employment (and any such benefits actually
received by Jensen shall be reported to USA by Jensen).  
 
(iii)          For purposes of this Agreement, “Good Reason” means any of the
following conditions, which remains uncured after the expiration of 30 days
following the delivery of written notice of such condition to USA by Jensen,
with respect to which Jensen terminates employment within 120 days after the
initial existence of the condition: (A) a material breach of the terms of this
Agreement by USA; (B) the assignment by USA to Jensen of duties in any way
materially inconsistent with Jensen’s authorities, duties, responsibilities, and
status, as Chief Executive Officer of USA, or a material reduction or alteration
in the nature or status of Jensen’s authority, duties, or responsibilities;
provided, however, that a material reduction or alteration referred to in this
subsection (B) shall not include any change or reduction in Jensen’s
authorities, duties or responsibilities resulting solely from USA becoming a
private company or a subsidiary or division of another company; (C) USA reduces
Jensen’s annual base salary; (D) any reduction by USA in the kind or level of
employee benefits to which Jensen is entitled immediately prior to such
reduction with the result that Jensen’s overall benefit package is significantly
reduced unless such failure to continue a plan, policy, practice or arrangement
pertains to all plan participants generally; or (E) requiring Jensen to be based
at a location in excess of 50 miles from Jensen’s current residence.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           As a condition to Jensen receiving or continuing to receive any
of the payments or benefits provided under this subsection B, Jensen shall have
executed and delivered  to USA (and not revoked) a release of any and all
claims, suits, or causes of action against USA and its affiliates in form
reasonably acceptable to USA.
 
C.           Termination Without Cause.
 
(i) USA, in its sole discretion, may terminate Jensen’s employment hereunder
without Cause (as defined below), at any time by giving Jensen at least 30 days’
(and not more than 90 days’) prior written notice of USA’s intent to terminate
Jensen’s employment as of a specified date; provided, during all or any part of
the remaining Employment Period, USA, in its sole discretion, may modify, reduce
or eliminate Jensen’s duties hereunder.
 
(ii) If USA terminates Jensen’s employment hereunder without Cause at any time
during the Employment Period, Jensen will be entitled to receive the following
compensation and benefits:
 
(a) On or before the termination of Jensen’s employment, USA shall pay to Jensen
a lump sum equal to two years of his base salary at the time of the termination
date;
 
(b) all bonuses earned or vested on or before the date of termination;
 
 
8

--------------------------------------------------------------------------------

 
 
(c) All restricted stock awards or stock options shall become immediately vested
on the date of termination;
 
(d) any other benefit or compensation provided under the terms of any benefit
plan or other provisions of this Agreement; and
 
(e) During the two year period following the date of termination,  USA shall
arrange at its cost to provide Jensen with health, life and disability benefits
substantially similar to those which Jensen is receiving immediately prior to
the date of termination. Benefits otherwise receivable by Jensen pursuant to
this subsection shall be reduced to the extent comparable benefits are actually
received by or made available to Jensen without cost during such period
following Jensen’s termination of employment (and any such benefits actually
received by Jensen shall be reported to USA by Jensen).
 
D.           Termination With Cause.
 
(i)           USA may immediately terminate Jensen’s employment hereunder for
Cause (as defined below) at any time during the Employment Period upon delivery
of written notice to Jensen.
 
(ii)           If USA terminates Jensen’s employment hereunder with Cause at any
time during the Employment Period, Jensen will only be entitled to receive the
following compensation and benefits:
 
(a) On or before the termination of Jensen’s employment, USA shall pay Jensen
his base salary through the date of termination;
 
(b) all bonuses earned or vested on or before the date of termination;  and
 
 
9

--------------------------------------------------------------------------------

 
 
(c) any other benefit or compensation provided under the terms of any benefit
plan or other provisions of this Agreement.
 
(iii) For purposes of this Agreement, “Cause” means any of the following have
occurred or exist as determined by the USA Board of Directors (or its designee):
(A) Jensen’s fraud, gross malfeasance, or willful misconduct, with respect to
USA’s business; (B) any material breach by Jensen of this Agreement, which
breach is not cured (if curable) by Jensen within thirty (30) days after written
notice of such breach is delivered to Jensen by USA; (C) any willful violation
by Jensen of any law, rule or regulation, which violation results or could
reasonably be expected to result, in material harm to the business or reputation
of USA; (D) conviction of or the entry of a guilty plea or plea of no contest to
any felony or to any other crime involving moral turpitude; or (E) any
intentional misapplication by Jensen of USA’s funds, or any material act of
dishonesty committed by Jensen.
 
E.            Termination Due to Death or Disability.
 
(i) Jensen’s employment with USA will end upon Jensen’s death. Upon Jensen’s
death, his designated beneficiary shall be entitled to receive the proceeds of
the life insurance policy paid for by USA that is referred to in Section 2.E,
and USA will pay to Jensen’s personal representative only (A) Jensen’s annual
base salary earned through the date of death, (B) all bonuses earned and vested
on or before the date of death, and (C) any benefit or compensation provided
under the terms of any benefit plan or other provisions of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii) If Jensen becomes disabled during the Employment Period, USA may terminate
Jensen’s employment under this Agreement upon giving Jensen or Jensen’s legal
representative written notice at least 30 days before the termination date. For
purposes of this Agreement, and subject to any applicable waiting period,
“disabled” means if Jensen is deemed disabled for purposes of the supplemental
long-term disability policy obtained and paid for by USA which is referred to
Section 2.F. If Jensen’s employment hereunder is terminated due to Jensen’s
disability, USA will pay to Jensen or his personal representative only (A)
Jensen’s annual base salary earned through the date of termination, (B) all
bonuses earned and vested on or before the date of termination, and (C) any
benefit or compensation provided under the terms of any benefit plan or other
provisions of this Agreement. 
 
F.           In addition to any other terms or conditions that survive the
termination of Jensen’s employment with USA, all of the terms and conditions of
Section 4, 5 and 6 shall survive the termination of Jensen’s employment with USA
for any reason whatsoever, including  under this Section 3.
 
G.           Except as specifically provided otherwise herein, Jensen shall not
be required to mitigate the amount of any payment provided for in this Section 3
by seeking other employment or otherwise, nor shall the amount of such payment
be reduced by reason of compensation or other income Jensen receives for
services rendered after Jensen’s termination of employment with USA.
 
H.           In the event Jensen is terminated for any reason whatsoever other
than for Cause, USA, at its expense, shall provide one year of professional
outplacement services which are customary for an executive of Jensen’s stature
through and at the facilities of an outplacement firm.
 
 
11

--------------------------------------------------------------------------------

 
 
I.           For purposes of this Agreement, the term “USA Transaction” shall
mean:
 
(i) the acquisition by any person, entity or group required to file (or
which  would be required to file if USA had been subject to such provisions) a
Schedule 13D or Schedule 14d-1 promulgated under the Securities Exchange Act of
1934 (“Exchange Act”) or any acquisition by any person entitled to file (or
which would be entitled to file if USA had been subject to such provisions) a
Form 13G under the Exchange Act with respect to such acquisition of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 51% or more of  USA’s then outstanding voting securities entitled to vote
generally in the election of  Directors (the “Outstanding Shares”); or
 
(ii)           a change in the composition of the Board of Directors of USA over
a period of twelve (12) months or less such that the Continuing Directors (as
defined below) fail to constitute a majority of the Board (or, if applicable,
the Board of Directors of a successor corporation to USA), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or
 
 (iii) approval by the shareholders of USA of a reorganization, merger,
consolidation,  liquidation, or dissolution of USA,  or the sale, transfer,
lease or  other  disposition of all or substantially all of the assets of USA (
“Business Combination”).
 
 
12

--------------------------------------------------------------------------------

 
 
Notwithstanding subsection (iii) above, and other than in connection with a
liquidation or dissolution of USA, a  Business Combination described in
subsection  (iii)  above shall not constitute  a USA Transaction if   following
such Business Combination,  (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Shares immediately
prior to such Business Combination beneficially own, directly or indirectly ,
more than  51% of   the combined voting power of  the then outstanding voting
securities entitled to vote generally in the election of Directors  of the
entity resulting from such business combination  (including without limitation,
an entity which as a result of such transactions owns  USA or all or
substantially all of USA’s assets either directly or through one or more
subsidiaries), and  (B) no person owns, directly or indirectly, 49% or more of
the  combined voting  power of  the then outstanding voting  securities of the
entity resulting from such Business Combination  except to the extent that such
ownership existed prior to the Business Combination.
 
SECTION 4. Business Secrets.
 
A.           Except in connection with his duties hereunder, Jensen shall not,
directly or indirectly, at any time from and after the date hereof, and whether
or not the Employment Period has terminated, or whether or not Jensen’s
employment has terminated for any reason whatsoever, make any use of, exploit,
disclose, or divulge to any other person, firm or corporation, any confidential
information, including but not limited to, proprietary information, trade
secret, business secret, documents, process, procedures, know-how, data,
marketing information, marketing method, marketing means, software information,
intellectual property, special arrangement, or any other confidential
information concerning the business or policies of USA, or concerning USA’s
customers, clients, accounts or suppliers, that Jensen learned as a result of,
in connection with, through his employment with, or through his affiliation with
USA, whether or not pursuant to this Agreement, and whether prior to or after
the date hereof, but not information that can be shown through documentary
evidence to be in the public domain, or information that falls into the public
domain, unless such information falls into the public domain by Jensen’s direct
or indirect disclosure or other acts. Jensen agrees to use his best endeavors to
prevent the unauthorized disclosure or publication of confidential information
and not to copy nor remove confidential information from USA’s premises, whether
physically or electronically, without the express written permission of USA.
 
 
13

--------------------------------------------------------------------------------

 
 
B.           From and after the date hereof, except in connection with his
duties hereunder, and for a two (2) year period following the termination of the
Employment Period, or for a two (2) year period following the termination of
Jensen’s employment hereunder if earlier, Jensen shall not solicit, or divert
business from, or serve, or sell to, any customer or account of USA of which
Jensen is or becomes aware, or with which Jensen has had personal contact as a
result of, in connection with, through his employment with, or through his
affiliation with USA, whether or not pursuant to this Agreement and whether
prior to or after the date hereof.
 
C.           All documents, data, know-how, designs, inventions, names,
marketing information, marketing method, marketing means, materials, software
programs, hardware, configurations, information, data processing reports, lists
and sales analyses, price lists or information, or any other materials or data
of any kind furnished to Jensen by USA, or by USA’s customers, clients,
accounts, or suppliers, or developed by Jensen on behalf of USA or at USA’s
direction or for USA’s use, or otherwise devised, developed, created, or
invented in connection with Jensen’s employment hereunder or his affiliation
with USA (whether or not during normal working hours), are and shall remain the
sole and exclusive property of USA, and Jensen shall have no right or interest
whatsoever thereto, including but not limited to, any copyright or patent
interest whatsoever.  If USA requests the return of any such items (including
all copies) at any time whatsoever, Jensen shall immediately deliver the same to
USA.
 
 
14

--------------------------------------------------------------------------------

 
 
D.   All documents, data, know-how, designs, products, ideas, equipment,
inventions, names, devices, marketing information, marketing method, marketing
means, materials, software programs, hardware, configurations, information, or
any other materials or data of any kind developed by Jensen on behalf of USA or
at its direction or for USA’s use, or otherwise devised, developed, created, or
invented in connection with Jensen’s employment with USA or Jensen’s affiliation
with USA (whether or not during normal working hours), and whether before or
after the date of this Agreement, are and shall remain the sole and exclusive
property of USA, and Jensen agrees to apprise USA of the existence of such, and
Jensen does not and shall not have any right, title,  or interest whatsoever
thereto.  Jensen hereby acknowledges that all such rights to intellectual
property shall belong exclusively to USA and not to Jensen. Any and all rights
of ownership in connection with any of the foregoing shall belong solely to USA,
and all copyright, patent, trademark, or similar rights or interests shall be
the sole and exclusive property of USA.  Jensen  hereby assigns, transfers, and
conveys to USA all of Jensen’s right, title and interest in and to any and all
such inventions, discoveries, improvements, modifications and other intellectual
property rights to effectuate, confirm, or evidence such assignment, transfer
and conveyance, including but not limited to, executing and delivering any and
all applicable forms, documents, or applications required under any applicable
copyright, patent, trademark, or other law, rule or regulation.
 
E.   At any and all times from and after the date hereof, and for a two (2) year
period following the termination of Jensen’s employment with USA for any reason
whatsoever, Jensen shall not (a) directly or indirectly, attempt to hire, or
hire, any person employed by USA; or (b) directly or indirectly, interfere with
USA’s relations with any person employed by it.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 5.  Restrictive Covenant.  From and after the date hereof, and for a
two  (2) year period following the termination of the Employment Period, or for
a two (2) year period following the termination of Jensen’s employment hereunder
if earlier, Jensen shall be prohibited from competing in all fifty states of the
United States, and in each foreign country, possession, or territory in which
USA is engaged in or actively pursuing business as of the termination or at any
time during the preceding twelve month period, with the business of USA as
presently or as hereinafter conducted, including but not limited to,  the
ownership or licensing or development of a cashless system which controls,
monitors, and/or networks devices, including beverage vending machines.  For the
purposes hereof, the term “competing” shall mean acting, directly or indirectly,
as a partner, principal, stockholder, joint venturer, associate, independent
contractor, creditor of, consultant, trustee, lessor to, sublessor to, employee
or agent of, or to have any other involvement with, any person, firm,
corporation, or other business organization which is engaged in the businesses
described in this Section.
 
SECTION 6.  Remedies.  Jensen acknowledges that any breach by him of the
obligations set forth in Sections 4 or 5 hereof would substantially and
materially impair and irreparably harm USA’s business and goodwill; that such
impairment and harm would be difficult to measure; and, therefore, total
compensation in solely monetary terms would be inadequate.  Consequently, Jensen
agrees that in the event of any breach or any threatened breach by Jensen of any
of the provisions of Sections 4 or 5 hereof, USA shall be entitled in addition
to monetary damages or other remedies, to equitable relief, including injunctive
relief, and to the payment by Jensen of all costs and expenses incurred by USA
in enforcing the provisions thereof, including attorneys’ fees.  The remedies
granted to USA in this Agreement are cumulative and are in addition to remedies
otherwise available to USA at law or in equity.
 
SECTION 7.  Waiver of Breach.  The waiver by USA of a breach of any provision of
this Agreement by Jensen shall not operate or be construed as a waiver of any
other or subsequent breach by Jensen of such or any other provision.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 8.  Notices.  All notices required or permitted hereunder shall be in
writing and shall be sent by certified or registered mail, return receipt
requested, postage prepaid, as follows:
 
To USA:
 
USA Technologies, Inc.
100 Deerfield Lane, Suite 140
Malvern, Pennsylvania 19355
Attn: Stephen P. Herbert, President
 
To Jensen:
 
Mr. George R.  Jensen, Jr.
517 Legion Drive
West Chester, Pennsylvania 19380
 
or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein.  All notices required
or permitted hereunder shall be deemed duly given and received on the second day
next succeeding the date of mailing.
 
SECTION 9.  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
any such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  If any of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be valid and enforceable to the extent compatible with the applicable
law.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 10.  Governing Law.  The implementation and interpretation of this
Agreement shall be governed by and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws rules.
 
SECTION 11.  Binding Effect and Assignability.
 
    A.          The rights and obligations of both parties under this Agreement
shall inure to the benefit of and shall be binding upon their personal
representatives, heirs, successors and assigns.  This Agreement, or  any  part
thereof, may not be assigned by Jensen.
 
B.          At the time of the consummation of a USA Transaction, and as a
condition thereof, USA shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of USA expressly to assume and agree to perform this
Agreement to the same extent that USA would be required to perform it if no such
USA Transaction had taken place. Failure of USA to obtain an assumption of this
Agreement at or prior to the consummation of the USA Transaction shall result in
the termination of Jensen’s employment on the date of the USA Transaction. In
the event of the termination of Jensen’s employment, Jensen shall receive from
USA all of the compensation and benefits described in subparagraphs (a), (b),
(c), and (d) of Section 3.C (ii) as if Jensen’s employment had been terminated
by USA without Cause on the date of the consummation of the USA Transaction. In
addition to any other terms or conditions that survive the termination of
Jensen’s employment with USA, all of the terms and conditions of Section 4, 5
and 6 shall survive the termination of Jensen’s employment with USA. Except as
specifically provided otherwise herein, Jensen shall not be required to mitigate
the amount of any payment provided for in this Section 11.B by seeking other
employment or otherwise, nor shall the amount of such payment be reduced by
reason of compensation or other income Jensen receives for services rendered
after Jensen’s termination of employment with USA.  As used in this Agreement,
USA shall mean USA and any successor to its business or assets as aforesaid
which assumes and agrees to perform this Agreement, or by operation of law, or
otherwise.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 12.  Special Tax Provision.  Notwithstanding any provision to the
contrary in this Agreement, no payments or benefits to which Jensen may become
entitled under Section 3 or 11.B of this Agreement shall be made or provided to
him prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of his “separation from service” with the Company (as
determined in accordance with the provisions of the Internal Revenue Code of
1986, as amended (the “Code”), Section 409A and the Treasury Regulations
thereunder) or (ii) the date of his death, if Jensen is deemed at the time of
such separation from service to be a “key employee” within the meaning of that
term under Code Section 416(i) and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 12.A (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to Jensen in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
 
 SECTION 13.  Entire Agreement.  This Agreement constitutes the entire agreement
with respect to the subject matter hereof between the parties hereto and there
are no other agreements between the parties relating to the subject matter
hereof.  This Agreement completely replaces and supersedes the prior employment
agreements entered into between Jensen and USA. This Agreement shall be
effective from and after the date hereof. This Agreement may only be modified by
an agreement in writing executed by both USA and Jensen.
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

  USA TECHNOLOGIES, INC.          
 
By:
/s/ Stephen P. Herbert       Stephen P. Herbert, President             /s/
George R. Jensen, Jr.     GEORGE R. JENSEN, JR.  

 
 
 
20